Citation Nr: 1118249	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for depression.

2. Entitlement to a rating in excess of 20 percent for cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 2000 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.  His claims file is now in the jurisdiction of the Denver, Colorado RO.     
  
The matters of (1) entitlement to a total rating based on individual unemployability and (2) entitlement to service connection for a low back disability as secondary to service-connected cervical spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the August 2010 Travel Board hearing (hearing) the Veteran's representative indicated that the Veteran had been receiving VA Vocational Rehabilitation (Voc. Rehab.).  A Voc. Rehab. folder is not associated with the Veteran's claims file and should be secured for the record.

Also at the hearing the Veteran's representative testified that the Veteran's conditions had worsened "significantly."  In light of the allegation, contemporaneous VA examinations to assess the severity of the Veteran's service-connected cervical spine disability and depression are necessary.   

The evidence of record reveals that the Veteran was awarded Social Security Administration (SSA) disability benefits; however SSA records are not associated with the claims file and there is no evidence that any such records were sought.  Accordingly, records and examinations considered in the SSA determination in conjunction with the Veteran's award of benefits may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, updated VA treatment records are pertinent and must be secured.  It is noteworthy that the Veteran was seeing a fee based psychologist outside of VA.  Any such records should be secured. 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should verify whether the Veteran has previously or currently is receiving Voc. Rehab. and secure any associated folder.  

2. The RO/AMC should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records and examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).  

3. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from February 2009 to the present.  The RO should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for his cervical spine disability and depression.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

4. The RO/AMC should also arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his cervical spine disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies (specifically including ranges of motion) should be completed.  The findings reported should specifically include whether the cervical spine is ankylosed and whether or not there are associated neurological manifestations (and if so their nature and severity).  The examiner should also ascertain whether the cervical spine disability has caused any incapacitating episodes (periods of bed rest prescribed by a physician) and, if so, note their durations and frequency.  The examiner must explain the rationale for all opinions given.

5. The RO/AMC should then arrange the Veteran to be examined by an appropriate provider to determine the current severity of his depression.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency, and severity of all current depression symptoms.  The examiner should be provided a copy of the General Rating Formula for Mental Disorders, and should acknowledge the presence or absence of each symptom criterion for ratings in excess of 30 percent listed therein.  The examiner should opine specifically regarding the impact of the Veteran's depression on his occupational and social functioning.  The examiner should explain the rationale for all opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


